OFFICE   OF THE   AlTORNEY    GENERAL      OF TRW
                             AUSTIN



                                        f-      .il


kworable   wmree H. Sheppard
ConiptrolLer of Fublic maouats
jpstin,  Texas
                           opinion MO. 043669
                                 Authority of
                                 peyzmnts Boar




                                                automobile   cud
                                                out that   in
                                                , this department
                                             ts Board .hs no. au- "
                                                 traveling  ezpams.
                                               CcuRptrollews De-
                                               f a apeoifio   appro-
                                               rus meint ellame
                                               properly ahargeable



                                   eee of an autom6bfl.e In the
                                 iatlon for the purohaae of
                                 vellng expense approprfatlon?
                        grant of the Board e valid      grant?
                                                   .



eon., George Ii. Sheppard,   page 2.



     81088s of $750.00, including   the trade-in valua
     of a used oar, and this limited prloe shall
     aover a oar equipped with bumpers and extra rim
     orwheel  but not an extra oesing and tube.*
            It Is olear that the Legislature    thus regarded
the purohase of an automobile as en Item of “Traveling
$rpeIules’.   Your first  question is therefore   answered in
the afflmatlve.      In the absence oi euoh a provision     in
the general rider,    the question would be more dliflcult,
but even In that event, It is not olear that the purohaee
OS an automobile should not be regarded as an Item of
nmm3llng     Iqpemesn,   end we wuld therefore    be lnolined
to adopt the aonatructlon    plaoed by your department upon
the term NTrevellng Expenses * as used in the Departmental
Appropriation   Bills over a long period o? ysara.
            Sin00 the purchase ot automobiles is an expend-
iture for ‘Traveling     JCxpsrmesn, under the Departmental
appropriation     Bill and the oonetruotion    given the term
Vrevelfng     Expsnses* by your department over a number of
years, It Is ap erent that the timftatlon         02 payments
Board, in grant f:ng the Railroad Colrrmission authority to
expend surplus funds for the purohase of automobIlee,har
supplemented the Item appropriated       to the Rellroad   COB+
mission ior traveling     expermes, end made available     to the
Railroad Coam1ls8iona larger     faun of money than ~6s apeoi-
fiaally   provided for that purpoee by the Leglalature,
Sinoe, es we have held in the opinions oited above, the
Limitation of payments Roar6 has no authority to grant per-
mission to expend surplus funds ior traveling         expenses, It
follows that the grant of the l,imitetlon       of payments Board,
lnsofaz as It conferred authority upon the Railroad Com-
mimion to expend surplus funds ror the purohase of auto-
mobiles,   is an exoess of the authority      oonferred by the
Leglslature    upon the Limitation ot Fayments Board, and Is
therefore    invalid.